Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-4 and 6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-4 and 6, a primary reason why it is deemed novel and non-obvious over the prior art of record Sarkar et al (US-20060162390-A1) as instantly claimed is that while the prior art teaches the chuck interface with a drive assembly, handle for optical fiber preform, tube, furnace it does not show the tube moves up and down with the handle. Ball et al (US-6381990-B1) teaches of a compatible sealing assembly for treatment of an optical preform in a furnace, and Bookbinder et al (US-20030044743-A1) teaches of a handle that rotates within the tube. The combination of references to not teach or suggest that the handle and tube to vertically move together within the sealing assembly.

Closest prior art documents:
US-6945079-B2, US-7631519-B2, and WO-2007059336-A1 teach of sealing assemblies with a tube and handle; however, the tube and handle do not vertically move together. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741